Citation Nr: 0029263	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  96-27 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945.  He died in February 1996, and his surviving spouse is 
the appellant in the present case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Columbia, North Carolina, 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.

A Central Office hearing was held in June 1998, here in 
Washington, D.C., before the undersigned, a Member of the 
Board, and the matter was thereafter remanded to the RO in 
September 1998, for additional development.  In the remand, 
the Board referred to the RO the claims of entitlement to 
additional compensation based on the provisions of 
38 U.S.C.A. §§ 1151 and 1318, which have not been 
adjudicated.  It appears that the claims have yet to be 
adjudicated at the RO level, and they are consequently again 
referred back to the RO, for appropriate action.

In his June 2000 Written Brief Presentation, the veteran's 
representative argued that the RO did not comply with the 
Board's instructions in the September 1998 remand, as it (the 
RO) failed to adjudicate the appellant's claims for VA 
benefits under §§ 1151 and 1318, and to thereafter discuss 
their provisions in the Supplemental Statement of the Case 
that was issued in May 1999.  As noted in the previous 
paragraph, neither claim is on appeal at this time, and the 
Board has therefore referred both claims to the RO for 
appropriate action.

FINDINGS OF FACT

1.  The veteran died in February 1996, at age 75, of probable 
myocardial ischemia due to gastrointestinal bleeding, with 
coronary artery disease and congestive heart failure listed 
as other significant conditions contributing to death but not 
resulting in the underlying cause of death.

2.  At the time of his death, the veteran was service-
connected for splenectomy, residual of gunshot wounds (GSW), 
rated as 30 percent disabling; GSW to the left chest wall, 
with foreign body retention, rated as 20 percent disabling; 
GSW to the abdomen, with residual scar and muscle damage, 
rated as 10 percent disabling; GSW with residual adherent 
scars of muscle damage, rated as 10 percent disabling; and 
kidney abscess, healed scars, rated as noncompensable; with a 
combined schedular rating of 60 percent.

3.  It is not shown by any clinical evidence in the file that 
the veteran's death was due to service, or that a service-
connected disability was the principal or contributory cause 
of the veteran's death.

4.  It is not shown by any clinical evidence in the file that 
anti-pain medication was being prescribed for service-
connected disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§  3.303, 3.304, 3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA law currently requires VA to 
assist a claimant in developing all facts pertinent to his or 
claim for VA benefits.  Such assistance shall include 
requesting information from other Federal departments or 
agencies, as required by 38 U.S.C.A. § 5106, and providing a 
medical examination to the claimant when such examination may 
substantiate entitlement to the benefits sought.  The 
Secretary, however, may decide a claim without providing such 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  
38 U.S.C.A. § 5107(a). 

The Secretary shall consider all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary and shall 
give the claimant the benefit of the doubt when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter.  38 U.S.C.A. § 5107(b).  By reasonable doubt is meant 
one which exists because of an approximate balance of the 
positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.

Except when otherwise provided by this title or by the 
Secretary in accordance with the provisions of Title 38 of 
the United States Code, a person who submits a claim for 
benefits under a law administered by the Secretary of VA 
shall have the burden of proof.  38 U.S.C.A. § 5107(c).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Insofar as claims for service connection for the cause of the 
veteran's death are concerned, the death of a veteran is to 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

In the present case, the service medical records reveal that, 
in March 1945, while in action against the enemy in Germany, 
the veteran sustained a shell fragment wound (SFW, also 
referred to in the file and in this decision as GSW) to his 
left lower chest.  The fragment penetrated the chest 
posteriorly, took an inferior course, lacerating the spleen 
and upper pole of the liver, and lodging in the right lower 
abdomen in the kidney area.  Upon discharge from inpatient 
treatment several months later, the following discharge 
diagnoses were listed:  (1) penetrating SFW to the left chest 
and abdomen, severe, healed on admission; (2) hemothorax, 
left, severe, due to the penetrating SFW, healed on 
admission; (3) hemoperitoneum, due to the penetrating SFW, 
healed on admission; (4) foreign body, metallic, retained in 
the left lower lobe of the lung, unchanged; (5) abscess 
perinephric, left, secondary to the penetrating SFW, operated 
in May 1945; (6) hookworm infection, cured; and (7) pyuria, 
mild, secondary to the penetrating SFW and the perinephric 
abscess, improved.  These diagnoses led to the veteran's 
medical discharge from active military service in December 
1945, and to his being granted service connection for the 
residuals of said injuries immediately upon said discharge.

In the initial grant of service connection for the above 
mentioned disabilities, reflected in a January 1946 rating 
decision, the RO assigned a 100 percent temporary rating for 
the diagnosed medical conditions, viewed as a single disease 
entity.  The disabilities were thereafter broken down, in a 
July 1947 rating decision, as follows, with a combined 
schedular rating of 60 percent:  splenectomy, residual of 
GSW, rated as 30 percent disabling; GSW to the left chest 
wall, with foreign body retention, rated as 20 percent 
disabling; GSW to the abdomen, with residual scar and muscle 
damage, rated as 10 percent disabling; GSW with residual 
adherent scars of muscle damage, rated as 10 percent 
disabling; and kidney abscess, healed scars, rated as 
noncompensable.  These ratings remained as described for the 
remainder of the veteran's life.

On VA medical examinations in May 1948 and May 1949, the 
veteran complained of occasional heartburn, eructation of gas 
and distention when eating heavy foods, as well as 
constipation, but denied nausea, vomiting, tarry stools and 
diarrhea.  Despite his complaints, he was noted to have a 
normal heart, and no objective evidence of a gastrointestinal 
lesion or disease.  In December 1972, the veteran was 
admitted to a VA medical facility due to complaints of 
inability to sleep at night because of nervousness, and he 
was diagnosed with hypertension and anxiety reaction.  Then, 
in January 1982, the veteran underwent his first 
catheterization, and, in May 1991, he underwent his second 
catheterization, as well as coronary artery bypass grafting 
and a left ventricular aneurysm repair, and it was noted at 
that time that the veteran had an eight-year history of 
coronary disease.

In July 1991, the veteran underwent electrical cardioversion 
due to new onset atrial fibrillation, and in November 1991, 
he was again hospitalized at a VA medical facility with 
complaints of increasing dyspnea on exertion and cough 
productive of some brownish blood-tinged yellow sputum.  The 
diagnoses this time included history of inferior myocardial 
infarction and four vessel coronary artery bypass graft in 
May 1991, 16-year history of hypertension, acute congestive 
heart failure, and status post ventricular aneurysm repair in 
May 1991.

In December 1991, the veteran underwent yet another cardiac 
catheterization, and in March and April 1992, he was again 
admitted for VA medical treatment, with discharge diagnoses 
including chronic atrial fibrillation, ventricular 
tachycardia, congestive heart failure, coronary artery 
disease, hypertension, microcytic anemia, hepatomegaly and 
tricuspid regurgitation.  In May 1992, the veteran was again 
admitted to a VA medical facility, with a one-year history of 
nausea, weakness, vomiting that was projectile in nature and 
a 35-pound weight loss.  Studies were again conducted, and 
the discharge diagnoses were listed as coronary artery 
disease, chronic atrial fibrillation, iron deficiency anemia, 
and nausea and weight loss, possibly due to medications, 
Barrette's esophagus.  VA barium studies conducted in June 
1992 were, however, negative ("within normal limits").  
Additional VA inpatient treatment was furnished to the 
veteran in September 1992, secondary to complaints of 
increasing shortness of breath, with discharge diagnoses of 
congestive heart failure, unstable angina, myocardial 
infarction ruled out, severe coronary artery disease, 
hypokalemia, history of gastritis, and hypertension.

In March 1993, the veteran underwent another catheterization, 
with coronary angiography, and in June 1993, he underwent a 
transesophageal echocardiogram and an electrocardioversion.  
In December 1993, he was re-admitted with complaints of 
atypical chest pain, and it was noted that there had been a 
mild exacerbation of his congestive heart failure.  In 
February 1996, the veteran was again admitted to a VA medical 
facility, this time with a two-day history of hematemesis.  
It was noted that he also suffered from gastrointestinal 
bleeding during this admission, as well as from an acute 
episode of delirium and confusion, of unknown etiology.  
Despite efforts to stabilize him, the veteran died two days 
after admission, on February [redacted], 1996.

According to his certificate of death, the veteran died on 
the above date, at age 75, of probable myocardial ischemia 
due to gastrointestinal bleeding, with coronary artery 
disease and congestive heart failure listed as other 
significant conditions contributing to death but not 
resulting in the underlying cause of death.  An autopsy was 
not performed.

In support of her claim for service connection for the cause 
of the veteran's death, the appellant has testified before VA 
twice, at a March 1997 RO hearing, and at the above mentioned 
June 1998 Central Office hearing.  Her testimony on both 
occasions was essentially to the effect that the veteran 
never fully recovered from his inservice injuries, since he 
was very sick continuously from the time he was discharged in 
1945 until his death in 1996, and that it was her belief that 
his death was caused by his service-connected disabilities 
and/or the medicines he had to take throughout his entire 
life for his service-connected disabilities.

The record shows that the appellant was properly advised, by 
letter of November 1998, of the need to submit opinions from 
physicians or other health care professionals relating the 
veteran's death to his service-connected disabilities and/or 
medications used to treat his service-connected disabilities.  
A medical opinion from a senior medical consultant was thus 
submitted for the RO's consideration, and this consultant 
indicated, in a June 1998 statement, the following:

The [appellant] ... died on February [redacted], 
1996, at the age of 75 due to probable 
myocardial [i]schemia and 
gastrointestinal bleeding.  Other 
significant conditions noted were 
coronary artery disease and congestive 
heart failure.  ...

The [appellant] claims that [the 
veteran]'s demise was due to his service-
connected disabilities.  I do not see 
much merit in this case since the 
veteran's service-connected disabilities 
were not instrumental in his demise.   
Neither of the gunshot wounds were a 
precursor of coronary artery disease and 
thus of myocardial infarction.  
Gastrointestinal bleeding was probably 
due to ingestion of Motrin since this 
could cause gastrointestinal bleeding.  
The [veteran] had a history of severe 
arteriosclerotic heart disease and had 
bypass surgery and a status post 
myocardial infarction.  His ejection 
fraction was about 20% in March 1983 
which is very low.  Most probably the 
demise was due to the weakness of his 
heart.

At the outset, the Board finds that all the facts relevant to 
the present appeal have been properly developed, and that VA 
has fully complied with its initial duty to assist every 
claimant in developing all facts pertinent to his or her 
claim for VA benefits, as required by 38 U.S.C.A. § 5107(a).  
No further assistance to the claimant is warranted in this 
case since no reasonable possibility exists that such further 
assistance would aid in the establishment of entitlement to 
service connection for the cause of the veteran's death.

As discussed earlier in this decision, it has not been 
objectively shown that the heart disease that led to the 
veteran's death in February 1996 had its onset during 
service, or is in any way causally related to service.  In 
attempting to prove this particular contention, the appellant 
has offered, in addition to the above medical opinion, her 
own statements of causation, which remain speculative, 
particularly because she has not submitted any competent 
evidence supporting them, nor has she indicated, nor claimed, 
that she is a medical expert so as to be considered competent 
to render medical opinions.  As explained earlier in this 
decision, the determination as to whether the cause of a 
veteran's death is indeed service-connected or not will be 
made by exercising sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.  See 38 C.F.R. § 3.312(a).  Moreover, not only has 
the appellant failed to submit competent evidence 
demonstrating that the veteran's death was due to service or 
was secondary to a service-connected disability but, as 
discussed above, a medical consultant has expressly indicated 
that, in his opinion, the veteran's service-connected 
disabilities were not instrumental in the veteran's demise, 
which "[m]ost probably ... was due to the weakness of his 
heart."

Although there was a suggestion by the above noted consultant 
that gastrointestinal bleeding experienced by the veteran in 
conjunction with his demise was "probably due to ... Motrin 
since this could cause gastrointestinal bleeding," a review 
of the clinical record does not, at this point, document that 
the service-connected disabilities were the reason for the 
veteran taking so much anti-pain medication. 

In view of the above, the Board finds that it is not shown by 
any clinical evidence in the file that the veteran's death 
was due to service, or that a service-connected disability 
was the principal or contributory cause of the veteran's 
death.  Also, it is not shown by any clinical evidence in the 
file that anti-pain medication was being prescribed for 
service-connected disability.  Consequently, the Board 
concludes that
service connection for the cause of the veteran's death is 
not warranted.

Finally, the Board notes that VA law specifically mandates 
that, whenever a claimant's application for VA benefits is 
incomplete, VA has the duty to notify the claimant of the 
evidence that is necessary to complete his or her 
application.  See 38 U.S.C.A. § 5103(a).  In the present 
case, a review of the record shows that VA has complied, to 
the extent possible, with its limited duty to assist the 
appellant in the development of the matter on appeal under 
§ 5103(a), and that no further action in this regard, nor per 
the provisions of § 5107(a), is thus warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	JEFF MARTIN
Veterans Law Judge
Board of Veterans' Appeals


 

